Citation Nr: 0418073	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from June 1966 to November 
1969 and from November 1969 to April 1971.

This appeal arises from a May 2002 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
hypertension secondary to service-connected PTSD.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefined the 
obligations of VA with respect to the duty to assist the 
veteran in developing the facts to substantiate his claim.  
Of particular note, under the VCAA, VA has a duty to provide 
a medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

In a hearing before a Decision Review Officer in October 
2002, the veteran testified that his doctor told him his 
hypertension was caused by his PTSD.  Subsequent to the 
hearing, the DRO requested that the veteran be scheduled for 
a VA examination.  It appears that such an examination was 
never scheduled.  Instead, the veteran's claims file was 
reviewed by a VA examiner who disputed the veteran's treating 
physician's statements, finding there was "no basis to state 
that the veteran's hypertension is the result or is 
aggravated by his PTSD."  

However, the claims file contains a note from the veteran's 
treating physician stating that he "has hypertension that is 
more likely than not contributed to by PTSD."  In light of 
this evidence and the DRO's request for a VA examination, the 
Board finds it may be beneficial for the veteran to undergo a 
VA examination.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran 
for an examination by a specialist in 
cardiovascular disorders to determine 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
more) that the veteran's hypertension 
was either caused or aggravated by his 
PTSD.  The claims file should be 
provided and the examiner should be 
asked to review it.  All indicated 
tests should be conducted and the 
examiner should discuss all the 
veteran's known risk factors for 
hypertension.  The examiner should 
provide the rationale for all opinions 
expressed.
  
2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. The appellant has 
the right to submit additional evidence 
and argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



